Exhibit 10.1




HASBRO, INC. CHANGE IN CONTROL SEVERANCE PLAN
FOR DESIGNATED SENIOR EXECUTIVES




1.

Purpose

The purpose of this Hasbro, Inc. Change in Control Severance Plan for Designated
Senior Executives (the “Plan”) is to diminish the distraction of Covered
Executives (as defined below) in the event of a threatened or pending Change in
Control with respect to Hasbro, Inc. (the “Company”).

2.

Eligibility for Severance Benefits

A Covered Executive shall qualify for severance benefits under this Plan if
within 24 months after a Change in Control (as defined below) the following
requirements of this Section 2(a) have been met:

(i)

the Covered Executive’s employment is terminated by the Company without Cause
(as defined below) or the Covered Executive resigns from the Company for Good
Reason (as defined below);

(ii)

the Covered Executive is not entitled to greater severance compensation in
connection with such employment termination under any individual agreement or
other severance plan (other than with respect to equity compensation) and

(iii)

the Covered Executive satisfies the conditions under the Release; Payment Timing
provision set forth in Section 6 below.

3.

Important Definitions

(a)

For purposes of this Agreement, the termination of a Covered Executive’s
employment will be for “Cause” if it involves:

(i)

an unauthorized use or disclosure of the Company’s confidential information or
trade secrets, which use or disclosure causes material harm to the Company;

(ii)

a material breach of a material agreement with the Company

(iii)

a material failure to comply with the Company’s written policies or rules
resulting in material harm to the Company;

(iv)

a conviction of, or plea of “guilty” or “no contest” to, a felony under the laws
of the United States or any State thereof or the equivalent under the applicable
laws outside of the United States;

(v)

gross negligence or willful misconduct resulting in material harm to the
Company;

(vi)

continuing failure to perform assigned duties after receiving written
notification of such failure;

(vii)

failure to cooperate in good faith with a governmental or internal investigation
of the Company or its directors, officers or employees, if the Company has
requested such cooperation;

(viii)

an intentional violation of Federal or state securities laws; or

(ix)

fraud, embezzlement, theft or dishonesty against the Company.

Provided that no finding of Cause shall be made pursuant to subsections (i)
through (iii) and (v) through (vii) above unless the Company has provided the
Covered Executive with written notice stating the facts and circumstances
underlying the allegations of Cause and the Covered Executive has failed to cure
such violation, if curable, within 30 calendar days following receipt thereof. 
The Board will determine whether a violation is curable and/or cured in its
reasonable discretion.

(b)

For purposes of this Plan, a “Change in Control” means the occurrence of any one
of the following events:

(i)

sale of all or substantially all (at least 85%) of the assets of the Company to
one or more individuals, entities, or groups (other than an “Excluded Owner” as
defined below);

(ii)

acquisition or attainment of ownership by a person, entity, or group (other than
an Excluded Owner) of more than 50% of the undiluted total voting power of the
Company’s then-outstanding securities eligible to vote to elect members of the
Board (“Company Voting Securities”);

(iii)

completion of a merger or consolidation of the Company with or into any other
entity (other than an Excluded Owner) unless the holders of the Company Voting
Securities outstanding immediately before such completion, together with any
trustee or other fiduciary holding securities under a Company benefit plan, hold
securities that represent immediately after such merger or consolidation more
than 50% of the combined voting power of the then outstanding voting securities
of either the Company or the other surviving entity or its ultimate parent; or

(iv)

individuals who constitute the Board of Directors on the date hereof (“Incumbent
Directors”) cease for any reason during a 12 month period to constitute at least
a majority of the Board; provided, that any individual who becomes a member of
the Board subsequent to the date hereof, whose election or nomination for
election was approved by a vote of at least a majority of the Incumbent
Directors shall be treated as an Incumbent Director unless he/she assumed office
as a result of an actual or threatened election contest with respect to the
election or removal of directors.

For the purposes of this Plan, an “Excluded Owner” consists of the Company, any
entity owned, directly or indirectly, at least 50% by the Company, any entity
that, directly or indirectly, owns at least 50% of the Company, any Company
benefit plan, and any underwriter temporarily holding securities for an offering
of such securities.

Notwithstanding the foregoing, where required to avoid extra taxation under
Section 409A, a Change in Control must also satisfy the requirements of Treas.
Reg. Section 1.409A-3(a)(5).

(c)

For purposes of this Plan, a “Covered Executive” will be any employee of the
Company as shown on the Company’s payroll records who, at the occurrence of the
Change in Control, (i) is employed in the positions listed on Attachment A, and
(ii) is not covered under any individual agreement that provides special cash
benefits following such a Change in Control.

(d)

For the purposes of this Plan, “Disability” means, as determined by the Board,
based upon appropriate medical evidence, that a Covered Executive has become
physically or mentally incapacitated so as to render him/her incapable of
performing his/her usual and customary duties, with or without a reasonable
accommodation, for 180 days or more within a 365 day consecutive period.  A
Covered Executive is also disabled if he or she is found to be disabled within
the meaning of the Company’s long-term disability insurance coverage as then in
effect (or would be so found if he/she applied for the coverage or benefits).

(e)

For purposes of this Plan, “Good Reason” means, without the Covered Executive’s
written consent, the occurrence of any of the following events or actions during
the 24 months following a Change in Control:

(i)

a material reduction in the Covered Executive’s base salary plus Target Bonus in
effect immediately preceding the Change in Control other than a general
reduction that is also applied to other similarly situated employees;

(ii)

a material reduction in the Covered Executive’s position or reporting status in
effect immediately prior to the Change in Control, unless the Covered Executive
is provided with a comparable position or reporting status, or any material
diminution in the Covered Executive’s duties, responsibilities, powers or
authorities relative to the Covered Executive’s duties, responsibilities, powers
or authorities in effect immediately prior to the Change in Control; or

(iii)

any relocation of the Covered Executive’s principal place of employment by more
than 50 miles; or

(iv)

a material breach by the Company or any successor of any material provision of
this agreement, an employment agreement or other agreement under which the
Covered Executive provides services to the Company.

No resignation will be treated as resignation for Good Reason unless (1) the
Covered Executive has given written notice to the Company of his/her intention
to terminate his/her employment for Good Reason, describing the grounds for such
action, no later than 60 days after the first occurrence of such circumstances,
(2) the Covered Executive has provided the Company with at least 30 days in
which to cure the circumstances, and (3) provided that the Company is not
successful in curing the circumstance, the Covered Executive ends his/her
employment within 180 days following the cure period.  

(f)

For the purposes of this Plan, “Non-Competition Period” means the period while
the Covered Executive is employed by the Company and for 18 months after the
Covered Executive’s employment ends for any or no reason and will be extended
for any period of time during the 18 months in which a Covered Executive is in
breach of Section 11 below.

(g)

For the purposes of this plan “Severance Benefit” means the payments described
in the Computation of Severance Benefit provision.

(h)

For the purposes of this Plan, “Target Bonus” means the percentage of earned
salary which constitutes the target bonus for the Covered Executive assuming
target company performance under the annual incentive plan in place at the time
of termination.  

(i)

For purposes of this Plan, “Termination Date” means the date on which the
Covered Executive’s employment with the Company ends.

4.

Computation of Severance Benefit

If a Covered Executive’s employment by the Company is terminated by the Company
without Cause during the 24 month period following a Change in Control or the
Covered Executive resigns from the Company with Good Reason during the 24 month
period following a Change in Control, the Covered Executive will be entitled to
the following, provided that the Covered Executive satisfies the Release
conditions under the provisions set forth herein in Section 6, together with the
Covered Executive’s accrued base salary (and vacation) if Company policy or
applicable law so provides), accrued but unpaid bonuses, equity acceleration,
unreimbursed business expenses in accordance with the Company’s policies for
which expenses the Covered Executive has provided appropriate documentation, and
any amounts or benefits to which the Covered Executive is then entitled under
the terms of the benefit plans then sponsored by the Company in accordance with
their terms (and not accelerated to the extent acceleration does not satisfy
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A” of
the “Code”)):

(a)

two times the sum of the Covered Executive’s annual base salary in effect on the
date of termination (or, if higher, immediately preceding the Change in Control)
and Target Bonus, reduced by an amount equal to the total of severance payments
to which the Covered Executive is entitled to receive or will receive under any
other severance plan, policy or individual agreement applicable to the Covered
Executive’s employment termination (“Cash Severance”); and

(b)

payment by the Company of the employer and employee premiums for continuation
health coverage under COBRA for the Covered Executive and his/her covered
dependents for the shorter of 12 months following cessation of employment and
the period for which the individuals are eligible for and elect such coverage.

Except as the law provides otherwise or as provided in this section, neither the
Covered Executive nor his/her beneficiary or estate will have any rights or
claims under this Plan to receive severance or any other post-employment
compensation after the Covered Executive’s employment ends. If the Covered
Executive’s employment ends before the consummation of a Change in Control or
ends after such consummation for any reason other than his/her resignation for
Good Reason or the Company’s termination of his/her employment without Cause,
the Covered Executive will not be entitled to receive and shall forfeit the
payments in this Plan.  This Plan does not provide benefits for terminations as
a result of death or Disability.

5.

Equity Provisions

In addition to any acceleration of vesting or exercisability provided in
applicable equity compensation arrangements, if a Change in Control occurs while
the Covered Executive is employed, any unvested or unexercisable equity or
equity-based compensation (as the case may be) will automatically vest and/or
become exercisable (“Accelerated Vesting”), unless such vesting or the payment
of the equity will violate Section 409A, as an impermissible acceleration of
deferred compensation, in which event the vesting and/or payment will occur in
accordance with the terms of the underlying equity compensation plan or
agreement.  

The portion of the equity compensation subject to Accelerated Vesting under this
Plan may only be exercised or sold, as applicable, after and if the Covered
Executive signs the Release (as defined below) and any revocation period expires
by the 60th day after his/her employment ends, and such portion will expire and
be forfeited if that does not occur, provided that the Board may waive the
Release requirement, if, in the context of the Change in Control, the Board
determines that the equity compensation will not exist after the Change in
Control event.

6.

Release; Payment Timing

As a condition to receiving the amounts and benefits set forth in clause (a) of
the Computation of Severance provision and, as applicable, the acceleration in
Section 5, the Covered Executive must, after and within 60 days following,
his/her cessation of employment (or such shorter period as the Company
requires), execute and not revoke a severance agreement and release of claims
provided by the Company (the “Severance Agreement”), which Severance Agreement
will release all releasable claims other than to payments under this Plan, to
outstanding equity, and to indemnification (the “Release”) and will include
obligations for post-employment (i) cooperation with the Company, (ii)
compliance with any restrictive covenants then in effect or that may be required
by the Company consistent with the Non-Competition/Forfeiture provision and
(iii) additional provisions consistent with (x) parts (g) and (k) of the
Miscellaneous provision; and (y) the Further Effect of Termination on Board and
Officer Positions provision.

The Company will pay the Cash Severance, after and if the Covered Executive
signs the Release and any revocation period expires, in a single lump sum in the
next payroll following the date after which the revocation period expires (or,
if he/she is subject to the six month delay in the Compliance with Code Section
409A provision, the date it provides), provided that if the 60th day falls in
the calendar year after the year in which such employment ends, the payment will
be made no earlier than the first day of such later calendar year).   Benefits
under clause (b) of the Computation of Severance provision will occur at the
same time (or such earlier post-Release date as Section 409A permits).


7.

Employee Retirement Income Security Act

The Plan constitutes an unfunded severance benefits plan that is intended to be
a welfare benefit plan within the meaning of Section 3(1) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), subject to Parts 4
and 5 of Title I of ERISA.

(a)

Plan Administrator.  The “Plan Administrator” shall be the Compensation
Committee of the Board (or its successor) or its designee, unless the Company
appoints another person or committee as Plan Administrator.  The Plan
Administrator shall be the “administrator” within the meaning of Section 3(16)
of ERISA and the Named Fiduciary for purposes of Section 402 of ERISA.

(b)

Powers and Authorities.  The Plan Administrator shall have full power and
discretionary authority to administer the Plan in accordance with its terms and
subject to the requirements of applicable law. The Plan Administrator shall have
the authority and responsibility to: (i) construe the terms of the Plan,
including the authority to remedy any omissions, ambiguities or inconsistencies
in the provisions of the Plan, (ii) resolve all questions of fact under the
Plan, including, without limitation, questions concerning eligibility,
participation and benefits and all other related or incidental matters, and
(iii) establish such procedures for the Plan as it deems advisable, including
the establishment of a claims procedure consistent with Section 503 of ERISA.

(c)

Decisions.  The Plan Administrator’s decisions and determinations (including
determinations of the meaning and reference of terms used in the Plan) shall be
conclusive and binding upon all Covered Executives and their beneficiaries,
heirs and assigns, in the absence of clear and convincing evidence that the Plan
Administrator acted in a manner that was arbitrary and capricious.   

8.

Confidentiality

To participate in this Plan, the Covered Executive must agree that the existence
or terms of any Change in Control, or any other such information regarding any
corporate restructuring or refinancing, is within the scope of the Covered
Executive’s contractual and noncontractual obligations with respect to the
Company’s confidential information.

9.

No Effect on Running Business or Employment

The existence of this Plan does not affect in any way the right or power of the
Company or its stockholders to make or authorize any adjustments,
recapitalizations, reorganizations, or other changes in Company’s capital
structure or its business, or any merger or consolidation of the Company, or any
issuance of bonds, debentures, preferred or other stock, with preference ahead
of or convertible into, or otherwise affecting the Company’s common stock or the
rights thereof, or the dissolution or liquidation of the Company, or any sale or
transfer of all or any part of its assets or business, or any other corporate
act or proceeding, whether or not of a similar character to those described
above.  Nothing in this Plan  imposes any requirement on the Company to enter
into or complete a Change in Control.  Nothing in this Plan restricts the
Company’s rights or those of any of its affiliates to terminate the Covered
Executive’s employment or other relationship at any time, with or without Cause
and for any or no reason.

10.

Further Effect of Termination on Board and Officer Positions

If the Covered Executive’s employment ends for any reason, he/she will cease
immediately to hold any and all officer or director positions the Covered
Executive then has with the Company or any affiliate, absent a contrary
direction from the Board (which may include either a request to continue such
service or a direction to cease serving upon notice without regard to whether
the Covered Executive’s employment has ended).  The Covered Executive, through
the Severance Agreement, will irrevocably appoint the Company to be his/her
attorney-in-fact to execute any documents and do anything in his/her name to
effect the Covered Executive’s ceasing to serve as a director and officer of the
Company and any subsidiary, should the Covered Executive fail to resign
following a request from the Company to do so.  A written notification signed by
a director or duly authorized officer of the Company that any instrument,
document or act falls within the authority conferred by this clause will be
conclusive evidence that it does so.  The Company will prepare any documents,
pay any filing fees, and bear any other expenses related to this section.

11.

Non-Competition/Forfeiture

During the Non-Competition Period, the Covered Executive shall not, directly or
indirectly, whether as owner, partner, investor (other than passive ownership of
two percent or less of the voting stock of any publicly traded company),
consultant, agent, employee, co-venturer or otherwise, compete with the Company
or any of its Affiliates within the United States or in any country in which the
Company or any of its Affiliates is then doing business. Specifically, but
without limiting the foregoing, the Covered Executive shall not engage in any
manner in any activity that is directly or indirectly competitive or potentially
competitive with the business of the Company or any of its Affiliates as
conducted or under consideration at any time during Covered Executive’s
employment. While the Covered Executive is employed by the Company and during
the Non-Competition Period, the Covered Executive will not hire or attempt to
hire any employee of the Company or any of its Affiliates, assist in such hiring
by any Person, encourage any such employee to terminate his or her relationship
with the Company or any of its Affiliates, or solicit or encourage any customer
or vendor of the Company or any of its Affiliates to terminate or diminish its
relationship with them, or, in the case of a customer, to conduct with any
Person any business or activity with such customer that it conducts or could
conduct with the Company or any of its Affiliates.  

In the event that a Covered Executive violates this Section 11, as determined by
the Plan Administrator in its sole discretion, the Covered Executive shall be
deemed to have waived and forfeited any portion of the Severance Benefits
provided for herein with respect to which payment has not yet been made and
shall, within 30 days thereafter, reimburse the Company for all Severance
Benefits previously received from the Company under this Plan.  The restrictions
contained in this Section are necessary for the protection of the business and
goodwill of the Company.  Any breach of Section 11 is likely to cause the
Company substantial and irrevocable damage that is difficult to measure.
 Therefore, in the event of any such breach or threatened breach, the Company,
in addition to such other remedies as may be available and the cessation and
return of severance provided above, the Company shall have the right to obtain
an injunction from a court restraining such a breach or threatened breach and
the right to specific performance of the provisions of this Section.  

12.

Miscellaneous

(a)

Notices.   All notices hereunder shall be in writing and shall be deemed given
when sent by certified or registered mail, postage prepaid, return receipt
requested, if to the Covered Executive, to the address set forth on the cover
sheet or at the most recent address shown on the records of the Company, and if
to the Company, to the Company’s principal office, attention of the Corporate
Secretary (or, if the Covered Executive is the Corporate Secretary, to the Chief
Executive Officer).

(b)

Amendment and Termination. This Plan and the benefits described herein may be
amended or terminated by either the Board of the Company or the Compensation
Committee of the Company with notice given to the Covered Executives within 90
days prior to the end of any calendar year to be effective at the beginning of
the following calendar year; provided, however that any amendment that is
determined by the Board or the Committee, as applicable, in its sole discretion,
(i) to be necessary or appropriate to minimize or eliminate adverse tax
treatment to Covered Executives under Code Section 409A or otherwise or (ii) to
have no material adverse effect on Covered Executives, may be implemented at any
time effective immediately.  If notice of an amendment or termination is not
given to the Covered Executives within 90 days prior to the end of any calendar
year, the Plan will automatically be extended for successive one year terms.  No
amendment or termination of this Plan during the 24 months following a Change in
Control may adversely affect a Covered Executive without his or her consent,
provided that an acceleration in payment in a manner consistent with the plan
termination rules of Section 409A will not be treated as an adverse effect.

(c)

No Mitigation. A Covered Executive shall not be required to mitigate the amount
of any payment provided for in this Plan by seeking other employment or
otherwise and shall not be required to offset against such payment any payments
he/she may receive from further employment.

(d)

No Fiduciary or Employment Relationship. Nothing contained in this Plan and no
action taken pursuant to the provisions of this Plan shall create or be
construed to create a trust of any kind or fiduciary relationship or contract
for employment between the Company and any Covered Executive or other employee,
and nothing in this Plan shall affect the right of the Company to terminate the
employment of any Covered Executive or any other employee for any reason
whatsoever.

(e)

Compliance with Code Section 409A. All payments under this Plan are subject to
any required tax or other withholdings.  If and to the extent any portion of any
payment, compensation or other benefit provided to a Covered Executive in
connection with his/her employment termination is determined to constitute
“nonqualified deferred compensation” within the meaning of Section 409A and
he/she is a specified employee as defined in Section 409A(a)(2)(B)(i), as
determined by the Company in accordance with its procedures, by which
determination the Covered Executive, through the Participation Agreement, hereby
agrees that he/she is bound, such portion of the payment, compensation or other
benefit shall not be paid before the earlier of (i) the expiration of the six
month period measured from the date of the Covered Executive’s  “separation from
service” (as determined under Section 409A) or (ii) the date of the Covered
Executive’s death following such separation from service (the “New Payment
Date”).  The aggregate of any payments that otherwise would have been paid to a
Covered Executive during the period between the date of separation from service
and the New Payment Date shall be paid to him/her in a lump sum in the first
payroll period beginning after such New Payment Date.  For purposes of this
Plan, each amount to be paid or benefit to be provided shall be construed as a
separate identified payment for purposes of Section 409A, and any payments that
are due within the “short term deferral period” as defined in Section 409A or
are paid in a manner covered by Treas. Reg. Section 1.409A 1(b)(9)(iii) shall
not be treated as deferred compensation unless applicable law requires
otherwise.  Neither the Company nor a Covered Executive shall have the right to
accelerate or defer the delivery of any such payments or benefits except to the
extent specifically permitted or required by Section 409A.  This Plan is
intended to comply with the provisions of Section 409A and the Plan shall, to
the extent practicable, be construed in accordance therewith.  Terms defined in
the Plan shall have the meanings given such terms under Section 409A if and to
the extent required to comply with Section 409A.  In any event, the Company
makes no representations or warranty and shall have no liability to a Covered
Executive or any other person, if any provisions of or payments under this Plan
are determined to constitute deferred compensation subject to Code Section 409A
but not to satisfy the conditions of that section.

(f)

Parachute Cutback. The Company will make the payments under this Plan to the
Covered Executives without regard to whether the deductibility of such payments
(or any other payments or benefits) would be limited or precluded by Section
280G of the U.S. Internal Revenue Code of 1986 (the “Code”) and without regard
to whether such payments would subject the Covered Executives to the federal
excise tax levied on certain “excess parachute payments” under Section 4999 of
the Code; provided, however, that if the Total After-Tax Payments (as defined
below) would be increased by the reduction or elimination of any payment and/or
other benefit (including the vesting of any equity awards), then the amounts
payable under this Policy (and the equity awards) will be reduced or eliminated
as follows, as determined by the Company, in the following order:   (i) any cash
payments, (ii) any taxable benefits, (iii) any nontaxable benefits, and (iv) any
vesting of equity awards in each case in reverse order beginning with payments
or benefits that are to be paid the farthest in time from the date of change in
control, to the extent necessary to avoid imposition of the excise tax under
Code Section 4999.  The Company’s independent, certified public accounting firm
will determine whether and to what extent payments or vesting under this Plan
are required to be reduced in accordance with the preceding sentence. If there
is an underpayment or overpayment under this Plan (as determined after the
application of this paragraph), the amount of such underpayment or overpayment
will be immediately paid to the Covered Executive or refunded by the Covered
Executive, as the case may be, with interest at the applicable federal rate
provided for in Section 7872(f)(2) of the Code. For purposes of this Agreement,
“Total After-Tax Payments” means the total of all “parachute payments” (as that
term is defined in Section 280G(b)(2) of the Code) made to or for the benefit of
you (whether made under the Agreement or otherwise), after reduction for all
applicable federal taxes (including, without limitation, the tax described in
Section 4999 of the Code).

(g)

Nondisparagement.  The Covered Executive may not make any oral or written
communication to any person or entity that has the effect of damaging the
reputation of, or otherwise working in any way to the detriment of, the Company,
its officers, directors or management other than as required by law or in
performance of his or her duties to the Company (such as in a performance
review).

(h)

Severability. The invalidity, illegality or unenforceability of any provision of
this Plan shall in no way affect the validity, legality or enforceability of any
other provision.

(i)

Successors and Assigns. This Plan shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns.

(j)

Income and Employment Taxes.  The Company or any of its affiliates shall have
the right to make all payments pursuant to the Plan to Covered Executives net of
any applicable federal, state and local taxes required to be paid or withheld,
and to withhold if required in connection with the vesting acceleration.  The
Company or an affiliate shall have the right to withhold from wages or other
amounts otherwise payable to such Covered Executive such withholding taxes as
may be required by law, or to otherwise require the Covered Executive to pay
such withholding taxes.  If the Covered Executive shall fail to make such tax
payments as are required, the Company or an affiliate shall, to the extent
permitted by law, have the right to deduct any such taxes from any payment of
any kind otherwise due to such Covered Executive or to take such other action as
may be necessary to satisfy such withholding obligations.

(k)

Governing Law and Choice of Forum. To the extent not preempted by ERISA, this
Plan shall be governed by and interpreted in accordance with the laws of Rhode
Island, without giving effect to the principles of the conflicts of laws
thereof.  Any action, suit, or other legal proceeding that is commenced to
resolve any matter arising under or relating to any provision of this Plan shall
be commenced only in a court of the State of Rhode Island (or, if appropriate, a
federal court located within the State of Rhode Island) which shall have
exclusive jurisdiction and shall be decided by a judge who shall preside without
the participation of a jury.





ATTACHMENT A  - LIST OF ELIGIBLE POSITIONS




1.

Senior Vice President and Chief Financial Officer - Deborah Thomas

2.

Global Chief Marketing Officer - John Frascotti

3.

Global Chief Development Officer - Duncan Billing

4.

Senior Vice President, Chief Legal Officer - Barbara Finigan

5.

Senior Vice President, Global Human Resources - Dolph Johnson






